Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 6 January 1807
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



My dear Louisa.
Washington 6. Jany: 1807.

I received yesterday your letter of Decr: 28th: with the enclosures to Mr: & Mrs: Hellen, and to your Mamma—I enclosed to you last Evening a letter from her to yourself, and one for Caroline, but not having received them untill my return from the Capitol which was late, I was obliged, to save the last Evening’s Mail to defer answering your letter untill this morning—
I take in kind part your observations upon my neglect to pay proper little attentions to Mrs: Hellen; in which I perceive with pleasure your tender affection for your Sister—I submit cheerfully to the voice of reproach from you, when I remember that it was dictated by your love for her—That my heart has bled with the purest sincerity, for her, in this affliction is true; but might perhaps be of no use for me to assert—That I would have done any thing to which my powers of body or of soul are competent to avert the misfortune, or to alleviate her suffering under it, is alike true, though I neither claim nor expect any credit for it; but most equally true it is, that I do not know what are the trifling attentions, by which the heart of a mother can be comforted upon the death of a darling child, and from this ignorance, I am afraid that I have been as deficient in paying them on this occasion as your letter apprehends—
I lament that Mrs: Hellen should ever have entertained the opinion that my want of attention to her has proceeded from an unjust depreciation of her strength of mind—I have always felt a proper sense of her kindness to us, however unfortunate I may have been in expressing it—Of her strength of mind and genuine Fortitude, I have had at this time the most convincing proof—It has impress’d itself forcibly upon my observation, and has a full share of my respect and admiration—I should certainly be very far from deserving those compliments which you make to the goodness of my heart, if my inattention to the little Chesterfieldian graces of life, proceeded from an overweening, presumptuous confidence in my own abilities, or from a pedantic and foolish overrating of my own occupations—
For your sake and for that of your Sisters I have often wished that I had been that man of elegant and accomplished manners, who can recommend himself to the regard of others, by little attentions—I have always known however that I was not, and have been sensible that I could never be made that man—It has perhaps been natural that my deficiency should be imputed to a deeper, and more inexcusable Cause—to a want of proper sensibility—to an unfeeling heart—If the general tenor of my conduct does not authorize persons disposed to kind construction, to ascribe my imperfections to the lighter-shaded fault, I know they must impute it to the darker—If such imputation must befall me, I hope it is erroneous—
I have said thus much, My dear friend, to reply, as far as I am able, and in the Spirit of kindness, to a complaint, which in the moment of your distress for your Sister, you conceived proper to make against your husband.
I hope the head ache under which you laboured while you were writing your letter did not out-last the day; and that you have ever since enjoyed uninterrupted health—Your letter before the last had alarmed me for George; and although you only say in your last that the children were well, without mentioning him particularly I hope his cold and cough have been subdued by your care in keeping him from school to take proper remedies; I rejoyce that you took that precaution, and hope he will have no return of the cough—
We are here all tolerably well—Mrs: Boyd’s child is quite recovered—I never saw two children more contrasted than this little boy and Mrs: Hellen’s daughter, Mary—The boy is pepper—The girl is oil—Both charming children—Mary is very large for her age, and the sweetest tempered child I ever saw.
Adieu , Dear Friend; I cannot continue writing without making the family wait for dinner—My love to Caroline and the children.
Affectionately your’s
J. Q. Adams